 

Exhibit 10.72

EXECUTION VERSION

SECURITY AGREEMENT

dated as of

August 7, 2013

among

LSB INDUSTRIES, INC.

and

THE OTHER GRANTORS
IDENTIFIED HEREIN

in favor of

UMB BANK, N.A.,

as Collateral Agent

 

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

SECTION 1.1.

Certain Terms1

 

SECTION 1.2.

Other Definitions6

 

ARTICLE II

SECURITY INTEREST

SECTION 2.1.

Grant of Security Interest7

 

SECTION 2.2.

Security for Secured Obligations7

 

SECTION 2.3.

Grantors Remain Liable7

 

SECTION 2.4.

Security Interest Absolute, etc8

 

SECTION 2.5.

Postponement of Subrogation9

 

SECTION 2.6.

Pledged Collateral9

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1.

Perfection Certificate11

 

SECTION 3.2.

[Reserved.]11

 

SECTION 3.3.

Possession of Equipment11

 

SECTION 3.4.

[Reserved.]11

 

SECTION 3.5.

Pledged Collateral11

 

ARTICLE IV

COVENANTS

SECTION 4.1.

Change of Name, etc12

 

SECTION 4.2.

Equipment13

 

SECTION 4.3.

Maintenance of Perfected Security Interest; Further Assurances, etc13

 

SECTION 4.4.

Other Actions14

 

ARTICLE V

THE COLLATERAL AGENT

SECTION 5.1.

Collateral Agent Appointed Attorney-in-Fact16

 

SECTION 5.2.

Right to Use Intellectual Property17

 

SECTION 5.3.

Collateral Agent Has No Duty17

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

ARTICLE VI

REMEDIES

SECTION 6.1.

Certain Remedies18

 

SECTION 6.2.

Compliance with Restrictions20

 

SECTION 6.3.

Protection of Collateral20

 

SECTION 6.4.

Pledged Collateral20

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1.

Securities Document21

 

SECTION 7.2.

Binding on Successors, Transferees and Assigns; Assignment22

 

SECTION 7.3.

Amendments, etc22

 

SECTION 7.4.

Notices22

 

SECTION 7.5.

Release of Liens and Termination of Rights22

 

SECTION 7.6.

No Waiver; Remedies22

 

SECTION 7.7.

Headings23

 

SECTION 7.8.

Severability23

 

SECTION 7.9.

Governing Law, Entire Agreement, etc23

 

SECTION 7.10.

Forum Selection; Consent to Jurisdiction; Service of Process23

 

SECTION 7.11.

Waiver of Jury Trial24

 

SECTION 7.12.

Counterparts24

 

SECTION 7.13.

Reinstatement24

 

SECTION 7.14.

Collateral Agent’s Fees and Expenses25

 

SECTION 7.15.

Additional Subsidiaries25

 

SECTION 7.16.

Delivery of Collateral25

 

SECTION 7.17.

Intercreditor Agreement Governs25

 

SECTION 7.18.

Refinancings26

 

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

Schedules

Schedule 1Issue Date Real Property Collateral
Schedule 3.5Pledged Collateral

Exhibit

Exhibit 1Form of Supplement

 

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

This SECURITY AGREEMENT, dated as of August 7, 2013 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Security
Agreement”), is made by LSB INDUSTRIES, INC., a Delaware corporation (the
“Issuer”), and each of the other entities listed on the signature pages hereof
or that become a party hereto pursuant to Section 7.15 (together with the
Issuer, the “Grantors”, and each individually, a “Grantor”), in favor of UMB
Bank, n.a., as collateral agent under the Indenture (as defined below) (together
with its successor(s) thereto in such capacity, the “Collateral Agent”) for each
of the Secured Parties (as defined below).

W I T N E S S E T H :

WHEREAS, pursuant to the Indenture dated as of August 7, 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) by and among the Issuer, the other Grantors party thereto, the
Collateral Agent and UMB Bank, n.a., as trustee (the “Trustee”), the Issuer is
issuing $425,000,000 7.75% Senior Secured Notes due 2019 (together with any
Additional Securities issued from time to time under the Indenture, the
“Securities”);

WHEREAS, pursuant to the Indenture, the Issuer and the other Grantors are
entering into this Security Agreement in order to grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in the Collateral
(as defined below);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the transactions contemplated by the Securities Documents (as defined below);
and

WHEREAS, as a condition precedent to the consummation of the offering of the
Securities, each Grantor is required to execute and deliver this Security
Agreement to the Collateral Agent;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.Certain Terms.  The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

2

“Accounts” means all of each Grantor’s now owned or hereafter acquired right,
title and interest with respect to “accounts” (as that term is defined in the
UCC), and any and all supporting obligations in respect thereof.

“Amended ABL Revolver Loan” means the Amended and Restated Loan and Security
Agreement dated as of November 5, 2007, by and among the Issuer, certain direct
and indirect Subsidiaries of the Issuer, the lenders from time to time party
thereto and Wells Fargo Capital Finance, Inc., as administrative agent, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Article 9 Collateral” means all of the Collateral other than the Pledged
Collateral.

“Books” means all of each Grantor’s now owned or hereafter acquired books and
records (including all of its records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of its records relating to
its business operations or financial condition, and all of its goods or General
Intangibles related to such information).

“Collateral” is defined in Section 2.1.

“Collateral Agent” is defined in the preamble.

“Discharge of ABL Obligations” has the meaning specified in the Intercreditor
Agreement.

“Equipment” means all of each Grantor’s now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

“Excluded Assets” means the collective reference to:

(1)any fee-owned real property with a fair market value equal to or less than
$10,000,000 (other than any Existing Lien Real Property Collateral (as defined
in the Intercreditor Agreement) and any Issue Date Real Property Collateral);

(2)all leasehold interests in real property;

(3)motor vehicles, airplanes and other assets subject to certificates of title;

(4)Letter-of-Credit rights and Commercial Tort Claims;

(5)any governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest in such licenses, franchises,
charters or

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

3

authorizations are prohibited or restricted thereby (other than to the extent
that any such prohibition would be rendered ineffective pursuant to any other
applicable requirements of law, including pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC);

(6)pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party);

(7)any lease, license or agreement or any property subject to such agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto or otherwise require consent thereunder (after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law) (including, for the avoidance of doubt, the collateral securing
the Secured Equipment Note), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition;

(8)any assets of a Grantor to the extent that a security interest in such assets
would reasonably be expected to result in material adverse tax consequences, as
reasonably determined in good faith by such Grantor;

(9)any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(10)stock and assets of Unrestricted Subsidiaries;

(11)interests in joint ventures and non-wholly owned subsidiaries which cannot
be pledged without the consent of third parties after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law;

(12)Capital Stock representing voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary;

(13)rolling stock;

(14)property and assets of Zena and El Dorado Nitrogen, L.P.;

(15)General Intangibles (other than those equity interests of each limited
liability company, limited partnership or other business entity that is a
Restricted Subsidiary);

(16)Intellectual Property; and

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

4

(17)assets as to which the Collateral Agent and the Issuer reasonably determine
that the cost of obtaining a security interest therein exceeds the practical
benefit to the Secured Parties afforded thereby.

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Grantor.

“General Intangibles” means all of each Grantor’s now owned or hereafter
acquired right, title, and interest with respect to “general intangibles” as
that term is defined in the UCC (including payment intangibles, contract rights,
rights to payment, proprietary rights, rights arising under common law,
statutes, or regulations, choses or things in action, goodwill, patents, trade
names, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, money, deposit
accounts, insurance premium rebates, tax refunds and tax refund claims) and any
and all supporting obligations in respect thereof.

“Global Intercompany Note” means a promissory note evidencing all Indebtedness
of the Issuer and its Subsidiaries that, in each case, is owing to any Grantor
from time to time.

“Grantor” and “Grantors” are defined in the preamble.

“Indefeasible Payment and Performance of All Secured Obligations” means the
indefeasible payment in full, in cash, and performance in full of all of the
Secured Obligations.

“Intellectual Property” means patents, patent rights, copyrights, works which
are the subject matter of copyrights, trademarks, service marks, trade names,
trade styles, patent applications, trademark applications and service mark
applications, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge and know-how used in or necessary to the business of any
Grantor; any licenses and rights related to any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; and all rights to sue for past,
present and future infringement of any of the foregoing.

“Inventory” means all of each Grantor’s now owned or hereafter acquired right,
title, and interest with respect to inventory, including goods held for sale or
lease or to be furnished under a contract of service, goods that are leased by a
Grantor as lessor, goods that are furnished by a Grantor under a contract of
service and raw materials, work in process or materials used or consumed in a
Grantor’s business.

“Issue Date Real Property Collateral” means the fee-owned real property listed
on Schedule 1.

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

5

“Negotiable Collateral” means all of each Grantor’s now owned or hereafter
acquired right, title and interest with respect to Instruments, promissory
notes, drafts, Documents and chattel paper (including electronic chattel paper
and Tangible Chattel Paper), and any and all supporting obligations in respect
thereof. Negotiable Collateral excludes any Excluded Assets.

“Other Pari Passu Lien Obligations” means any Indebtedness or other Obligations
(including Hedging Obligations) having pari passu lien priority relative to the
Securities with respect to the Collateral and that is not secured by any other
assets and, in the case of Indebtedness for borrowed money, has a stated
maturity that is equal to or longer than the Securities; provided that an
authorized representative of the holders of such Indebtedness (other than
Additional Securities) shall have executed a joinder to the Security Documents
and the Intercreditor Agreement.

“Perfection Certificate” means the Perfection Certificate dated the Issue Date
delivered by the Issuer to the Collateral Agent pursuant to Section 5(s) of the
Purchase Agreement.

“Pledged Certificated Stock” means all certificated securities and any other
Capital Stock of any material Restricted Subsidiary evidenced by a certificate,
instrument or other similar document (each as defined in the UCC), in each case
owned by any Grantor, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including all Capital Stock
listed on Schedule 3.5.  Pledged Certificated Stock excludes any Excluded
Assets.

“Pledged Collateral” means, collectively, the Pledged Stock, the Pledged Debt
Instruments and the Pledged Investment Property.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
instruments evidencing Indebtedness described on Schedule 3.5, issued by the
obligors named therein.  Pledged Debt Instruments excludes any Excluded Assets.

“Pledged Investment Property” means all of each Grantor’s now owned or hereafter
acquired right, title and interest with respect to “investment property” as that
term is defined in the UCC, and any and all supporting obligations in respect
thereof, other than any Pledged Stock or Pledged Debt Instruments.  Pledged
Investment Property excludes any Excluded Assets.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Capital Stock of any material
Restricted Subsidiary that is not Pledged Certificated Stock, including all
right, title and interest of any Grantor as a limited or general partner in any
partnership not constituting Pledged Certificated Stock or as a member of any
limited liability company, all right, title

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

6

and interest of any Grantor in, to and under any articles or certificate of
incorporation, bylaws or other organizational documents of any partnership or
limited liability company to which it is a party, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to
time, including in each case those interests set forth on Schedule 3.5, to the
extent such interests are not certificated.  Pledged Uncertificated Stock
excludes any Excluded Assets.

“Proceeds” has the meaning set forth in Article 9 of the UCC.

“Secured Obligations” means (a) the Obligations due or secured under the
Securities Documents, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, indemnities, guarantees and all other amounts payable
under or secured by any Securities Document (including interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Issuer or any other Grantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) and (b) the Other Pari Passu Lien Obligations.

“Secured Parties” means the Trustee, the Collateral Agent, each Holder of the
Securities, each other holder of, or obligee in respect of, any obligations in
respect of the Securities outstanding at such time and, if applicable, each
holder of Other Pari Passu Lien Obligations.

“Security Agreement” is defined in the preamble.

“Securities Documents” means the Securities (including Additional Securities),
the Guarantees, the Indenture, the Security Documents and the Intercreditor
Agreement.

“Supplement” means an instrument in the form of Exhibit 1, or any other form
approved by the Collateral Agent, and in each case reasonably satisfactory to
the Collateral Agent.

“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.

SECTION 1.2.Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Indenture, provided
that each term defined in the UCC and not defined in this Agreement shall have
the meaning specified in the UCC.

ARTICLE II

SECURITY INTEREST

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

7

SECTION 2.1.Grant of Security Interest.  Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest in all of such Grantor’s following
property, whether now or hereafter existing, owned or acquired by such Grantor,
and wherever located (collectively, the “Collateral”):

(a)all Accounts;

(b)all Books;

(c)all Inventory;

(d)all Pledged Stock, Pledged Debt Instruments and Pledged Investment Property;

(e)all Equipment;

(f)all Negotiable Collateral;

(g)all other Goods of such Grantor, whether tangible or intangible and wherever
located;

(h)all books, records, writings, databases, information and other property
relating to or used in connection with, evidencing, embodying, incorporating or
referring to, any of the foregoing; and

(i)all Proceeds of the foregoing and, to the extent not otherwise included,
(i) all payments under insurance (whether or not the Collateral Agent is the
loss payee thereof) and (ii) all tort claims relating to the foregoing.

Notwithstanding anything hereto the contrary, the Collateral shall not include
any of the Excluded Assets; provided, however, that if and when any property
shall cease to be an Excluded Asset, a security interest in such property shall
be deemed granted therein.

SECTION 2.2.Security for Secured Obligations.  This Security Agreement and the
Collateral in which the Collateral Agent for the benefit of the Secured Parties
is granted a security interest hereunder by the Grantors secure the payment and
performance of all of the Secured Obligations.

SECTION 2.3.Grantors Remain Liable.  Anything herein to the contrary
notwithstanding:

(a)the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

8

(b)the exercise by the Collateral Agent of any of its rights hereunder will not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

(c)no Secured Party will have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
will any Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

SECTION 2.4.Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Indefeasible Payment and Performance of all Secured Obligations.  All rights of
the Secured Parties and the security interests granted to the Collateral Agent
(for its benefit and the ratable benefit of each other Secured Party) hereunder,
and all obligations of the Grantors hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of:

(a)any lack of validity, legality or enforceability of any Securities Document;

(b)the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Grantor or any other Person under the
provisions of any Securities Document or otherwise, or (ii) to exercise any
right or remedy against any other guarantor (including any other Grantor) of, or
collateral securing, any Secured Obligations;

(c)any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other extension,
compromise or renewal of any Secured Obligations;

(d)any reduction, limitation, impairment or termination of any Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise;

(e)any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Securities Document;

(f)any addition, exchange or release of any collateral or of any Person that is
(or will become) a grantor (including the Grantors hereunder) of the Secured
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations; or

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

9

(g)any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Grantor, any surety or any
guarantor.

SECTION 2.5.Postponement of Subrogation.  Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Securities Document to which it is a party until
the Indefeasible Payment and Performance of All Secured Obligations has
occurred.  No Grantor shall seek or be entitled to seek any contribution or
reimbursement from any other Grantor, in respect of any payment made under any
Securities Document, until after the Indefeasible Payment and Performance of All
Secured Obligations has occurred.  Any amount paid to such Grantor on account of
any such subrogation rights prior to the Indefeasible Payment and Performance of
All Secured Obligations shall be held in trust for the benefit of the Secured
Parties and shall immediately be paid and turned over to the Collateral Agent
for the benefit of the Secured Parties in the exact form received by such
Grantor (duly endorsed in favor of the Collateral Agent, if required), to be
credited and applied against the Secured Obligations, whether matured or
unmatured, in accordance with Section 6.1.  In furtherance of the foregoing, at
all times prior to the Indefeasible Payment and Performance of All Secured
Obligations, such Grantor shall refrain from taking any action or commencing any
proceeding against any other Grantor (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Security Agreement to any Secured Party.

SECTION 2.6.Pledged Collateral.  (a)  Delivery of Pledged Securities.  (i)  Each
Grantor agrees promptly to deliver or cause to be delivered to the Collateral
Agent any and all Pledged Certificated Stock (the “Pledged Securities”) (A) on
the Issue Date, in the case of any such Pledged Securities owned by such Grantor
on the Issue Date, and (B) within thirty (30) days following the acquisition
thereof by such Grantor, in the case of any such Pledged Securities acquired by
such Grantor after the Issue Date.

(ii)Each Grantor will cause (A) all Indebtedness of the Issuer and each
Subsidiary of the Issuer that, in each case, is owing to such Grantor to be
evidenced by the Global Intercompany Note, (B) the Global Intercompany Note to
be pledged and delivered to the Collateral Agent pursuant to the terms hereof
and (C) all Indebtedness (other than Permitted Investments) of any Person other
than the Issuer or any Subsidiary of the Issuer in a principal amount of
$5,000,000 or more that is owing to a Grantor to be evidenced by a promissory
note that is pledged and delivered to the Collateral Agent pursuant to the terms
hereof.

(iii)Upon delivery to the Collateral Agent, (A) any Pledged Securities shall be
accompanied by undated stock powers duly executed by the applicable Grantor in
blank or other undated instruments of transfer reasonably satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (B) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor in blank and such other

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

10

instruments or documents as the Collateral Agent may reasonably request.  Each
delivery of Pledged Securities after the date hereof shall be accompanied by a
schedule describing the Pledged Securities so delivered, which schedule shall be
deemed attached to and to supplement Schedule 3.5 and be made a part hereof,
provided that failure to provide any such schedule or any error therein shall
not affect the validity of the pledge of any Pledged Securities.

(b)Voting Rights; Dividends and Interest.  Unless and until an Event of Default
shall have occurred and be continuing and the Collateral Agent shall have
notified the Grantors that their rights under this Section 2.6(b) are being
suspended:

(i)each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Security
Agreement and the other Securities Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights and remedies of a holder of any
Pledged Collateral;

(ii)the Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (b)(i) of this Section 2.6; and

(iii)each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral, but only to the extent that such dividends, interest,
principal and other distributions are permitted by, and otherwise paid or
distributed in accordance with, the terms and conditions of the Indenture, the
other Securities Documents and applicable laws, provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Stock or Pledged Debt Instruments, whether resulting from a subdivision,
combination or reclassification of the outstanding Capital Stock of the issuer
of any Pledged Certificated Stock or Pledged Debt Instruments or received in
exchange for Pledged Certificated Stock or Pledged Debt Instruments or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral and, if received
by any Grantor, and required to be delivered to the Collateral Agent hereunder,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsements, stock powers or other instruments of transfer).

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

11

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Trustee, the Collateral Agent and
each other Secured Party as of the date hereof:

SECTION 3.1.Perfection Certificate.  A Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Issue Date.

SECTION 3.2.[Reserved.]

SECTION 3.3.Possession of Equipment.  Except as otherwise provided for in the
Indenture or the Purchase Agreement, each Grantor has possession of its
Equipment constituting Collateral, other than (i) Equipment in transit in the
ordinary course of business and (ii) Equipment that is in the possession or
control of a warehouseman, bailee agent or other Person (other than a Person
controlled by or under common control with the applicable Grantor), which other
Person holds such Equipment in the ordinary course of its business for purposes
of repairing or maintaining such Equipment.  In the case of Equipment described
in clause (ii) above, no lessor or warehouseman of any premises or warehouse
upon or in which such Equipment is located has (i) issued any warehouse receipt
or other receipt in the nature of a warehouse receipt in respect of any such
Equipment, (ii) issued any document for any such Equipment, (iii) received
notification of any Secured Party’s interest (other than the security interest
granted hereunder) in any such Equipment or (iv) any Lien on any such Equipment.

SECTION 3.4.[Reserved.]  

SECTION 3.5.Pledged Collateral.  (a)  Except as otherwise provided for in the
Indenture or the Purchase Agreement, on the Issue Date, the (i) Pledged Stock
pledged by such Grantor hereunder is listed on Schedule 3.5 and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 3.5 and (ii) the Pledged Debt Instruments
(other than any Pledged Debt Instrument evidencing a Permitted Investment or
Indebtedness of any Person (other than the Issuer or any Subsidiary) in a
principal amount not in excess of $5,000,000) pledged by such Grantor hereunder
(x) are listed on Schedule 3.5 and (y) in the case of the Global Intercompany
Note, has been duly authorized and validly issued and constitute legal, valid
and binding obligations of the issuers thereof, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)Except for the security interests granted hereunder, each of the Grantors
(i) is the direct owner, beneficially and of record, of the Pledged Collateral

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

12

indicated on Schedule 3.5 as owned by such Grantor and (ii) holds the same free
and clear of all Liens (other than Liens created under the Securities Documents,
Permitted Liens and Permitted Collateral Liens).

(c)Except as disclosed on Schedule 3.5 or any supplemental schedule furnished
pursuant to Section 2.6(a)(iii), and except for restrictions and limitations
imposed by the Securities Documents or securities laws generally, and, in the
case of clause (ii), except for limitations existing as of the Issue Date in the
articles or certificate of incorporation, bylaws or other organizational
documents of any issuer, (i) the Pledged Collateral is freely transferable and
assignable, and (ii) none of the Pledged Collateral is subject to any option,
right of first refusal, shareholders agreement, charter or bylaw provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(d)As of the Issue Date, all Pledged Securities been delivered to the Collateral
Agent in accordance with Section 2.6(a)(i).

(e)After all Events of Default have been cured or waived, subject to the terms
of the Intercreditor Agreement, the Collateral Agent shall return to the
applicable Grantor any cash that such Grantor was entitled to retain which was
not applied to the Secured Obligations and each Grantor will have the right to
exercise the voting and consensual rights and powers that it would otherwise be
entitled to exercise pursuant to the terms of paragraph (c) above.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Indefeasible Payment and
Performance of All Secured Obligations, such Grantor will perform, comply with
and be bound by the obligations set forth below.

SECTION 4.1.Change of Name, etc.  The Issuer shall furnish to the Collateral
Agent, with respect to the Issuer or any other Grantor, written notice within
five (5) business days of any change in such Person’s (i) organizational name,
(ii) jurisdiction of organization or formation, (iii) identity or organizational
structure, (iv) organizational identification number or (v) location of its
chief executive office or its principal place of business.  Each Grantor agrees
to provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the first sentence of this paragraph
within ten (10) business days after receipt of written request therefor from the
Collateral Agent.  Each Grantor agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest, having the priority required by this Security Agreement, in
the Article 9 Collateral.  Each

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

13

Grantor agrees to notify the Collateral Agent as promptly as practicable if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged, destroyed, or subject to condemnation.

SECTION 4.2.Equipment.  (a)  Each Grantor shall inform the Collateral Agent of
any material additions to or deletions from its Equipment constituting
Collateral within ten (10) business days after such addition or deletion.  No
Grantor shall permit any of its Equipment constituting Collateral to become a
Fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Collateral Agent does not have a Lien.  No Grantor will, without the Collateral
Agent’s prior written consent, alter or remove any identifying symbol or number
on any of such Grantor’s Equipment constituting Collateral.

(b)Except as set forth in the Indenture, no Grantor shall, without the
Collateral Agent’s prior written consent, sell, license, lease as a lessor, or
otherwise dispose of any of its Article 9 Collateral.

SECTION 4.3.Maintenance of Perfected Security Interest; Further Assurances,
etc.  (a)  Each Grantor shall take all actions that may be required under
applicable law or that may be reasonably requested by the Collateral Agent to
maintain the security interest created by this Security Agreement and shall, at
its own expense, take any and all actions necessary to defend title to the
Article 9 Collateral against all Persons and to defend the security interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against the claims and demands of all Persons at any time claiming any interest
therein adverse to the Collateral Agent or any other Secured Party, subject, in
each case, to Permitted Liens, Permitted Collateral Liens and the right of such
Grantor under the Indenture to dispose of the Collateral.

(b)Each Grantor agrees that, from time to time at its own expense, it will
execute and deliver all further instruments and documents, and take all further
action, that may be necessary (within ten (10) business days after the need for
such action arises) or that the Collateral Agent may request (within ten (10)
business days after its receipt of written request therefor from the Collateral
Agent) in order to perfect, preserve and protect any security interest granted
or purported to be granted hereby or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, such Grantor
will:

(i)file (and hereby authorize the Collateral Agent to file such UCC financing
statements or UCC continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or that the Collateral Agent may
request in order to perfect, preserve and protect the security interests and
other rights granted or purported to be granted to the Collateral Agent hereby;
and

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

14

(ii)furnish to the Collateral Agent, from time to time at the Collateral Agent’s
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may request, all in reasonable detail.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or UCC continuation statements, and amendments thereto, relative to
all or any part of the Collateral.  Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law.

(c)Pledged Collateral.  (i)  Except for the security interests granted
hereunder, each of the Grantors (i) subject to any transfers made in compliance
with the Indenture, will continue to be the direct owner, beneficially and of
record, of the Pledged Collateral indicated on Schedule 3.5 as owned by such
Grantor, (ii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral (other than Liens created under the Securities Documents, Permitted
Liens, Permitted Collateral  Liens and transfers made in compliance with the
Indenture) and (iii) will defend its title or interest thereto or therein
against any and all Liens (other than Liens created under the Securities
Documents, Permitted Liens and Permitted Collateral Liens), however arising, of
all Persons whomsoever.

(ii)Except as disclosed on Schedule 3.5 or any supplemental schedule furnished
pursuant to Section 2.6(a)(iii), and except for restrictions and limitations
imposed by the Securities Documents or securities laws generally, and, in the
case of clause (ii), except for limitations existing as of the Issue Date in the
articles or certificate of incorporation, bylaws or other organizational
documents of any issuer, (i) the Pledged Collateral will continue to be freely
transferable and assignable, and (ii) none of the Pledged Collateral will be
subject to any option, right of first refusal, shareholders agreement, charter
or bylaw provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder.

SECTION 4.4.Other Actions.  To further ensure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce its security
interest in, the Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following
Collateral:

(a)Instruments and Tangible Chattel Paper.  If any Grantor shall at any time
hold or acquire any Instrument (other than any instrument with a face amount of
less than $1,000,000) or Tangible Chattel Paper, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent,

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

15

accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request within ten (10)
business days after its receipt of written request therefor from the Collateral
Agent.

(b)Deposit Accounts.  For each deposit account that any Grantor at any time
opens or maintains (other than (A) any deposit account the funds in which are
used, in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation, employee medical and dental expenses and similar
expenses, (B) deposit accounts the daily balance in which does not at any time
exceed $1,000,000 for any such account or $5,000,000 for all such accounts, (C)
any deposit account that is a zero-balance disbursement account and (D) any
deposit account the funds in which consist solely of (1) funds held by such
Grantor in trust for any director, officer or employee of any Grantor or any
employee benefit plan maintained by any Grantor or (2) funds representing
deferred compensation for the directors and employees of the Grantors), such
Grantor shall either (i) cause the depositary bank to agree to comply with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of such Grantor or any other Person, pursuant to an agreement
reasonably satisfactory to the Collateral Agent, or (ii) arrange for the
Collateral Agent to become the customer of the depositary bank with respect to
such deposit account, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw funds from such deposit
account.  The Collateral Agent agrees with each Grantor that the Collateral
Agent shall not give any such instructions or withhold any withdrawal rights
from any Grantor, in each case pursuant to and in accordance with the
Intercreditor Agreement, unless an Event of Default has occurred and is
continuing or, after giving effect to any withdrawal, would occur.  The
provisions of this paragraph shall not apply to (A) any deposit account for
which any Grantor, the depositary bank and the Collateral Agent have entered
into a cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Collateral Agent for the specific purpose set forth
therein and (B) deposit accounts for which the Collateral Agent is the
depositary.

(c)Investment Property.  If any Pledged Uncertificated Stock or Pledged
Investment Property not in certificated form now or hereafter acquired by any
Grantor that is not an Excluded Asset is issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall notify the Collateral Agent
within ten (10) business days after the occurrence thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.  If any Pledged Collateral, whether certificated or uncertificated,
now or hereafter acquired by any Grantor that is not an Excluded Asset is held
by such Grantor or its nominee

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

16

through a securities intermediary or commodity intermediary, such Grantor shall
notify the Collateral Agent within ten (10) business days after the occurrence
thereof and, at the Collateral Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause such securities intermediary or commodity intermediary, as the
case may be, to agree to comply with entitlement orders or other instructions
from the Collateral Agent to such securities intermediary as to such security
entitlements or to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, as
the case may be, in each case without further consent of any Grantor, such
nominee, or any other Person, or (ii) in the case of financial assets or other
investment property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
investment property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
investment property.  The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur.  The provisions of this paragraph shall not
apply to any financial assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

(d)Issue Date Real Property Collateral.  On or before the date that is 90 days
after the Issue Date, each Grantor that owns Issue Date Real Property Collateral
shall (i) deliver to the Collateral Agent counterparts of a mortgage with
respect to all Issue Date Real Property Collateral owned by it and (ii) take all
other actions in connection with such Issue Date Real Property Collateral
required by Section 4.16(b)(1) of the Indenture.

ARTICLE V

THE COLLATERAL AGENT

SECTION 5.1.Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney-in-fact for the purpose
of carrying out the provisions of this Security Agreement in accordance with the
Intercreditor Agreement and taking any action and executing any instrument that
the Collateral Agent may deem necessary for the purpose of carrying out the
provisions of this Security Agreement, with full irrevocable authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent’s discretion.  Without limiting the
generality of the foregoing and, in each case, subject to and in accordance with
the Intercreditor Agreement, the Collateral Agent shall have the right and
authority, following the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Collateral Agent’s name
or in the name of such Grantor, to take any action and to execute any instrument
which the

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

17

Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Security Agreement, including:

(a)to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b)to receive, endorse, and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above;

(c)to file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral, and to settle, compromise, compound, adjust or
defend any action or proceeding relating to any of the Collateral; and

(d)to perform the affirmative obligations of such Grantor hereunder.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2.Right to Use Intellectual Property.  For the purpose of enabling the
Collateral Agent to exercise its right to prepare for sale, market for sale,
sell or otherwise dispose of the Collateral pursuant to and in accordance with
Article VI hereof only after the occurrence and during the continuance of an
Event of Default, at such time as the Collateral Agent shall be lawfully
entitled to exercise such right, each Grantor hereby authorizes the Collateral
Agent, for the benefit of the Collateral Agent and the other Secured Parties, to
use without compensation such Grantor’s trademarks, trade names, patents,
copyrights, trade secrets, service marks, advertising matter and licenses
related thereto solely in connection with such preparation for sale, marketing
for sale, sale or disposition.

SECTION 5.3.Collateral Agent Has No Duty.  The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

18

ARTICLE VI

REMEDIES

SECTION 6.1.Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

(a)The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a Secured Party on default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may

(ii)take possession of any Collateral not already in its possession without
demand and without legal process;

(iii)require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties,

(iv)enter onto the property where any Collateral is located and take possession
thereof without demand and without legal process and without liability for
trespass but only after prior written notice has been given to the Grantors;

(v)without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable.  Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days’
prior notice to such Grantor of the time and place of any public sale (and, in
the case of a sale at a broker’s board or on a securities exchange, the name of
the board or exchange) or the time after which any private sale is to be made
shall constitute reasonable notification.  The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each purchaser at any sale of Collateral shall hold the property
sold absolutely free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the fullest extent permitted by applicable law)
all rights of redemption, stay and appraisal that such

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

19

Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

(b)Subject to the Intercreditor Agreement, all cash Proceeds received by the
Collateral Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied:

(ii)FIRST, to the payment of all costs and expenses incurred by, and all
indemnity and fee obligations (other than contingent indemnification and expense
reimbursement obligations for which no claim has been made) owed to, the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Security Agreement, any other Securities Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Securities Document on behalf of
any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Securities
Document;

(iii)SECOND, against all or any part of the Secured Obligations; and

(iv)THIRD, to the Grantors, their successors or their assigns, or as a court of
competent jurisdiction may otherwise direct.

(c)The Collateral Agent may:

(ii)transfer all or any part of the Collateral into the name of the Collateral
Agent or its nominee, with or without disclosing that such Collateral is subject
to the Lien hereunder,

(iii)notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder,

(iv)enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

(v)endorse any checks, drafts, or other writings in any Grantor’s name to allow
collection of the Collateral,

(vi)take control of any Proceeds of the Collateral, and

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

20

(vii)execute (in the name, place and stead of any Grantor) endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any of the Collateral.

SECTION 6.2.Compliance with Restrictions.  Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.3.Protection of Collateral.  The Collateral Agent may from time to
time, at its option (a) perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and (b) take any other action which the Collateral Agent deems
necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein and, in each case, the expenses
of the Collateral Agent incurred in connection therewith shall be payable by
such Grantor pursuant to Section 11.09(c) of the Indenture.

SECTION 6.4.Pledged Collateral.  (a)  Upon the occurrence and during the
continuance of an Event of Default, after the Collateral Agent shall have
notified the Grantors of the suspension of their rights under paragraph (b)(iii)
of Section 2.6 and subject to the terms of the Intercreditor Agreement, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (b)(iii) of
Section 2.6, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 2.6 or this
Section 6.4 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsements, stock or note powers or other
instruments of transfer).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(a) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property shall be held
as security for the payment

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

21

and performance of the Secured Obligations and shall be applied in accordance
with the provisions of Section 6.1(b).  After all Events of Default have been
cured or waived and the Issuer has delivered to the Collateral Agent a
certificate of a financial officer of the Issuer to that effect, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (b)(iii) of Section 2.6
and that remain in such account.

(b)Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (b)(i) of Section 2.6 and subject to the terms of the
Intercreditor Agreement, all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(b)(i) of Section 2.6, and the obligations of the Collateral Agent under
paragraph (b)(ii) of Section 2.6, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

(c)Upon the occurrence and during the continuance of an Event of Default, upon
not less than one (1) business day prior written notice, a transferee or
assignee of Pledged Stock shall become a holder of such Pledged Stock to the
same extent as such Grantor and be entitled to participate in the management of
the issuer of such Pledged Stock and, upon the transfer of the entire interest
of such Grantor, such Grantor shall, by operation of law, cease to be a holder
of such Pledged Stock.

(d)Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (b) of Section 2.6 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (b)(i) or paragraph (b)(iii) of Section 2.6 in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s right to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1.Securities Document.  This Security Agreement is a Securities
Document executed pursuant to the Indenture and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof, including Article XI thereof.

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

22

SECTION 7.2.Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Indefeasible
Payment and Performance of All Secured Obligations has occurred, shall be
binding upon the Grantors and their successors, transferees and assigns and
shall inure to the benefit of and be enforceable by each Secured Party and its
successors, transferees and assigns; provided that no Grantor may (unless
otherwise permitted under the terms of the Indenture or this Security Agreement)
assign any of its obligations hereunder.

SECTION 7.3.Amendments, etc.  (a)  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent and the
Grantors and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(b)This Security Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

SECTION 7.4.Notices.  All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Indenture in accordance with the notice provisions set
forth in the Indenture.

SECTION 7.5.Release of Liens and Termination of Rights.  Upon (a) the
Disposition of Collateral in accordance with the Indenture or (b) the
Indefeasible Payment and Performance of All Secured Obligations, the security
interests granted herein and the power of attorney and license granted pursuant
to Sections 5.1, 5.2 and 5.3 shall automatically terminate with respect to
(i) such Collateral (in the case of clause (a)) or (ii) all Collateral (in the
case of clause (b)), without delivery of any instrument or performance of any
act by any party.  Furthermore, a Grantor shall automatically be released from
its obligations hereunder and the security interest in the Collateral of such
Grantor shall be automatically released upon the consummation of any transaction
permitted by the Indenture as a result of which such Grantor ceases to be a
Restricted Subsidiary.  Upon any such Disposition, termination or release the
Collateral Agent will, at the Grantors’ sole expense, deliver to the Grantors,
without any representations, warranties or recourse of any kind whatsoever, all
Collateral held by the Collateral Agent hereunder, and execute and deliver to
the Grantors such documents as the Grantors shall reasonably request to evidence
such termination.

SECTION 7.6.No Waiver; Remedies.  No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.  No

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

23

waiver of any provision of this Security Agreement or consent to any departure
by any Grantor therefrom shall in any event be effective unless the same shall
be permitted by Section 7.3(a).  Without limiting the generality of the
foregoing, the execution and delivery of this Security Agreement shall not be
construed as a waiver of any Default, regardless of whether the Collateral Agent
may have had notice or knowledge of such Default at such time.

SECTION 7.7.Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.8.Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.9.Governing Law, Entire Agreement, etc.  THIS SECURITY AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).  This Security Agreement and
the other Securities Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

SECTION 7.10.Forum Selection; Consent to Jurisdiction; Service of Process.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
SECURITIES DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE COLLATERAL AGENT, THE TRUSTEE, ANY
SECURED PARTY OR ANY GRANTOR IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT, AT THE COLLATERAL
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE
FOUND.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.  EACH
GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

24

SPECIFIED FOR THE ISSUER IN SECTION 12.02 OF THE INDENTURE.  EACH GRANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT
THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH GRANTOR HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE SECURITIES DOCUMENTS.

SECTION 7.11.Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT, ANY OTHER SECURITIES DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITIES AGREEMENT AND THE OTHER SECURITIES
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.11.

SECTION 7.12.Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or via other electronic means shall be effective
as delivery of a manually executed counterpart of this Security Agreement.

SECTION 7.13.Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

25

of the Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
or otherwise, all as though such payment or performance has not been made.  In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

SECTION 7.14.Collateral Agent’s Fees and Expenses.  The Grantors jointly and
severally agreed to reimburse the Collateral Agent for its fees and expenses
incurred hereunder.  Any such amounts payable as provided hereunder shall be
additional Secured Obligations secured hereby and by the other Security
Documents.  The provisions of this Section 7.14 shall survive and remain in full
force and effect regardless of the termination of this Security Agreement or any
other Securities Document, the consummation of the transactions contemplated
hereby or thereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Security
Agreement or any other Securities Document or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

SECTION 7.15.Additional Subsidiaries.  Pursuant to the Indenture, certain
Subsidiaries not a party hereto on the Issue Date are required to enter into
this Security Agreement.  Upon the execution and delivery by the Collateral
Agent and any such Subsidiary of a Supplement, such Subsidiary shall become a
Grantor hereunder, with the same force and effect as if originally named as such
herein.  The execution and delivery of any Supplement shall not require the
consent of any other Grantor.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

SECTION 7.16.Delivery of Collateral.  Notwithstanding anything in this Security
Agreement to the contrary, prior to the Discharge of ABL Obligations, (x) to the
extent any Grantor is required hereunder to deliver Collateral to the Collateral
Agent for purposes of possession and control and is unable to do so as a result
of having previously delivered such Collateral to the Bank Collateral Agent in
accordance with the terms of the Amended ABL Revolver Loan and the Intercreditor
Agreement, such Grantor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Bank Collateral Agent, acting
as a gratuitous bailee for the Collateral Agent, and (y) for purposes of any
representation in this Security Agreement, delivery of Collateral to, or the
granting of control over Collateral to, the Bank Collateral Agent shall be
deemed to include delivery of Collateral to, or the granting of control over
Collateral to, the Collateral Agent.

SECTION 7.17.Intercreditor Agreement Governs.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS SECURITY AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.  IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

26

PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS SECURITY AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

SECTION 7.18.Refinancings.    (a)  Pursuant to Section 5.3(a) of the
Intercreditor Agreement,  the ABL Loan Documents may be amended, restated,
supplemented, or otherwise modified in accordance with their terms and the ABL
Obligations may be Refinanced in accordance with the terms of the ABL Loan
Documents, in each case without notice to, or the consent of, the Collateral
Agent or any other Notes Claimholders, all without affecting the lien
subordination or other provisions of the Intercreditor Agreement; provided,
however, that, in the case of a Refinancing secured by any Collateral (as
defined in the Intercreditor Agreement), the holders of such Refinancing debt
(or an authorized representative on their behalf) bind themselves (in a writing
addressed to the Collateral Agent for the benefit of itself and the other Notes
Claimholders in a form reasonably acceptable to the Collateral Agent) to the
terms of the Intercreditor Agreement; provided further, however, that any such
amendment, restatement, supplement, modification, or Refinancing shall not
result in a Notes Default under the Indenture; provided further, however, that,
if such Refinancing debt is secured by a Lien on any Collateral (as defined in
the Intercreditor Agreement) the holders of such Refinancing debt shall be
deemed bound by the terms of the Intercreditor Agreement regardless of whether
or not such writing is provided.  For the avoidance of doubt, the sale or other
transfer of indebtedness is not restricted by the Intercreditor Agreement but
the provisions of the Intercreditor Agreement shall be binding on all holders of
ABL Obligations and Notes Obligations.

(b)Terms used in paragraph (a) of this Section 7.18 and not otherwise defined in
this Agreement have the meanings provided in the Intercreditor Agreement.

Remainder of page intentionally left blank.
Signatures on following page.

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the date first written above.


LSB INDUSTRIES, INC.


by: /s/ Jack E. Golsen
Name: Jack E. Golsen
Title: Chief Executive Officer


cepolk holdings, inc.
chemex i corp.
chemical properties l.l.c.
chemical transport l.L.C.
cherokee nitrogen company
cherokee nitrogen holdings, INc.
climacool corp.
the climate control group, inc.
climatecraft, INc.
climatecraft technologies, inc.
climate master, INc.
consolidated industries corp.
edc ag products company l.L.C.
el dorado chemical company
el dorado nitric company
international environmental corporation
northwest financial corporation
koax corp.
LSB Chemical corp.
lsb-EUROPA limited
prime financial l.l.C.
prime holdings corporation
pryor chemical company
summit machine tool manufacturing L.L.C.
thermaclime, L.L.C.
thermaclime technologies, INC.
xpediair, inc.


by: /s/ Jack E. Golsen
Name: Jack E. Golsen
Title: Chairman of the Board

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

 

lsb capital L.l.c.


by: /s/ Jack E. Golsen
Name: Jack E. Golsen
Title: President


trison construction, inc.


by: /s/ Jack E. Golsen
Name: Jack E. Golsen
Title: Executive Vice President


el dorado acid, l.l.c.
el dorado acID ii, l.l.c.
el dorado ammonia l.l.c.


by: /s/ David R. Goss
Name: David R. Goss
Title: Executive Vice President




[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

UMB BANK, N.A., as Collateral Agent,

 

by:/s/ Janet Lambert
Name:  Janet Lambert
Title:  Vice President

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

Schedule 1

Issue Date Real Property Collateral

 

Street Address

Name of Record Owner

1080 Industrial Drive
Cherokee, AL 35616

Cherokee Nitrogen Holdings, Inc.

7300 S.W. 44th Street
Oklahoma City, OK 73149

Climate Master, Inc.

4500 North West Avenue
El Dorado, AR 71730

Northwest Financial Corporation

5000 I-40 West
Oklahoma City, OK 73128

Prime Holdings L.L.C.

4463 Hunt Street
Pryor, OK 74361

Pryor Chemical Company

510 North Indiana Avenue

Oklahoma City, OK  73106

 

LSB Industries, Inc.

1431 NW 3rd Street

Oklahoma City, OK  73106

 

Summit Machine Tool Manufacturing L.L.C.

15 South Virginia Avenue

Oklahoma City, OK  73106

 

Prime Financial L.L.C.

4700 West Point Boulevard

Oklahoma City, OK 73179

 

Prime Financial L.L.C.

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

Schedule 3.5

Pledged Collateral

Pledged Certificated Stock

[●]

 

Pledged Uncertificated Stock

[●]


 

Pledged Debt Instruments

[●]

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

 

Exhibit 1

SUPPLEMENT NO. __, dated as of [  ] (this “Supplement”), to the Security
Agreement  dated as of August 7, 2013 (the “Security Agreement”), among LSB
Industries, Inc., a Delaware corporation (the “Issuer”), and each of the other
entities listed on the signature page thereof or that become a party thereto
(together with the Issuer, the “Grantors”) in favor of UMB Bank, n.a., as
collateral agent under the Indenture (as defined below) (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties.

A.  Reference is made to the Indenture dated as of August 7, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, the Guarantors party thereto and the Collateral Agent.

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture or the Security Agreement,
as applicable.

C.  Section 7.15 of the Security Agreement provides that additional Subsidiaries
of the Issuer shall become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of Section 4.12 of the Indenture to become a Grantor under
the Security Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.  In accordance with Section 7.15 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Secured Obligations, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in all of the New
Subsidiary’s right, title and interest in and to the Collateral of the New
Subsidiary.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.

SECTION 2.  The New Subsidiary hereby represents and warrants to the Collateral
Agent and the other Secured Parties that (a) set forth on Schedule I attached
hereto is a schedule with the true and correct legal name of the New Subsidiary,
its

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

2

jurisdiction of formation and the location of its chief executive office and
(b) set forth on Schedule II attached hereto is a true and correct schedule of
all the Pledged Collateral of the New Subsidiary.

SECTION 3.  The New Subsidiary hereby represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 4.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission shall be effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  Any provision of this Supplement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Supplement or the Security Agreement or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.4 of the Security Agreement.

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent, as provided in Section 7.14 of the Security Agreement.

SECTION 10. REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF AUGUST
7, 2013 (AS AMENDED, RESTATED SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”), AMONG THE COLLATERAL AGENT AND THE ABL
AGENT (AS DEFINED THEREIN). NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, PURSUANT TO THIS SUPPLEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

3

HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS SUPPLEMENT, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the date first written above.

 

[Name Of New Subsidiary],

by

 

 

 

Name:

 

Title:

 

 

UMB BANK, n.a., as Collateral Agent

by

 

 

 

Name:

 

Title:

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

Schedule I to Supplement No. ___

New Subsidiary Information

Name

Jurisdiction of Formation

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]

--------------------------------------------------------------------------------

 

 

Schedule II to Supplement No. ___


Pledged Collateral

 

Pledged Certificated Stock

[●]

 

Pledged Uncertificated Stock

[●]


 

Pledged Debt Instruments

[●]

 

[[NYCORP:3422500v12:3650: 08/12/2013--08:17 PM]]